Citation Nr: 0205688	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).

[An issue of validity of a debt for automotive adaptive 
equipment benefits is the subject of a separate Board 
decision.]


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and an acquaintance


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 RO rating decision that denied a 
claim for a TDIU rating.  

The veteran and his witnesses testified at an RO hearing on 
this issue in May 1999. In September 2001, without good 
cause, he failed to report for a Board hearing at the RO.  
The file shows that the veteran's previous representatives 
withdrew their services.  By an April 2002 letter, the Board 
gave the veteran an opportunity to appoint a representative; 
in a response received by the Board in May 2002, the veteran 
indicated he would not be appointing a representative.


FINDINGS OF FACT

The veteran's service-connected disabilities are traumatic 
arthritis of the lumbar spine (rated 60 percent) and 
residuals of an appendectomy (rated 0 percent).  His service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1942 to 
September 1944.

Effective since service discharge, service connection has 
been in effect for an appendectomy scar (always rated 0 
percent) and a low back disability (variously rated over the 
years and currently rated 60 percent).  Effective January 
1982, the rating for the service-connected low back 
disability was increased to 60 percent.  Effective in July 
1984, the RO granted service connection and a 100 percent 
rating for loss of use of the legs as secondary to the 
service-connected low back disability, and special monthly 
compensation was also awarded.  Information was subsequently 
developed (including a videotape) indicating that the veteran 
was fully ambulatory despite his allegations to the contrary.  
Based on fraud on the part of the veteran, the RO, by 
decisions in November and December 1989, severed service 
connection for loss of use of both legs, and terminated the 
related compensation ratings, effective July 1984.  An April 
1996 Board decision upheld this action.

The veteran filed a claim seeking a TDIU rating in December 
1996.  On the application, he stated that he last worked full 
time in 1967, that his disability had affected full-time 
employment in 1984, and that he left his last job or self-
employment because of disability.  He indicated that his 
education or training was in business administration, and he 
provided a resume of various jobs from the 1960s; the jobs 
generally reflect a background in sales and finance.

In a March 1997, a private physician wrote that the veteran 
was unable to work secondary to radiculopathy, but he also 
noted that he would await further evaluation.

The veteran alleged in March 1997 that he was unable to 
ambulate without crutches and a wheelchair.  The veteran 
wrote in January 1998 that he had been unemployed since 1983, 
that he was unable to walk more than 50 to 75 feet with the 
aid of crutches, that he suffered from severe pain, and that 
he spent the majority of his time in a wheelchair.

In May 1999, the veteran, his wife, and an acquaintance 
testified at an RO hearing.  It was generally asserted that, 
due to the service-connected low back condition, the veteran 
was not ambulatory and could not work.

The veteran underwent VA disability examinations in November 
and December 1999.  The examinations note the veteran was 77 
years old and, in addition to a service-connected low back 
disorder, had non-service-connected conditions including 
diabetes mellitus and a cervical spine disorder.  Testing 
indicated that he had some lumbar radiculopathy, probable 
level L5.  On general medical evaluation, the impression was 
of severe lumbar spinal arthritis with associated stenosis 
and bilateral radiculopathy at the L5 region associated with 
these abnormalities.  The examiner stated that reported 
urinary and fecal incontinence were not secondary to 
significant spinal stenosis or L5 radiculopathy.  On 
neurological examination, the veteran claimed lower extremity 
weakness and inability to work due to progressive problems 
with his back and arthritis.  The examining VA physician 
noted a history of lumbar spine arthritis with lumbar 
stenosis and peripheral neuropathy.  However, the examiner 
stated that the peripheral neuropathy cannot be associated 
with his lumbosacral spine condition.

In November 1999, as part of the assessment of his 
disabilities, the veteran also underwent a spinal 
examination.  He reported using a scooter, a brace, a walker, 
a wheelchair, and crutches.  He stated that he took 
medications, but he could not remember their names.  He 
described his everyday pain as 8 out of 10, with daily flare-
ups as 10 out of 10.  However, on examination, strength in 
both of his lower extremities was 4 out of 5.  Sensory 
examination was decreased to light touch, and deep tendon 
reflexes were hypoactive but symmetrical.  His gait was 
severely antalgic.  Flexion of the lumbar spine was to 30 
degrees; extension was to 20 degrees; lateral flexion was to 
25 degrees; rotation was to 15 degrees.  X-rays showed a 
normal lordotic curve, with osteopenia noted.  There was disc 
loss height at L5-S1 with associated foraminal stenosis, but 
there was no fracture, subluxation, or spinal listhesis.  
There was anterior as well as posterior osteophyte formation.  
The assessment was low back pain related to his spinal disc 
condition with lumbar spine degenerative arthritis.  The 
examiner said the veteran's sensory loss was most likely 
secondary to diabetes mellitus, and urinary incontinence did 
not emanate from his spinal disc condition.  Moreover, the 
examining VA physician specified that the veteran did not 
have loss of use of his extremities.  

In May 2001, the RO attempted to obtain additional evidence 
from the veteran regarding his TDIU rating claim.  At that 
time, the RO also corresponded with two of the veteran's 
previous employers seeking additional information.  In May 
2001, the RO was also informed by the Social Security 
Administration (SSA) that the veteran had been awarded 
disability benefits in 1974.  An employee of the SSA 
indicated that any file pertaining to the SSA disability 
benefits award had been retired in 1976 and then destroyed in 
the 1980s; therefore, no additional evidence in that regard 
would be available.  

II.  Legal analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for a TDIU rating.  
Pertinent medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  Also, it 
is necessary that the record reflect some factor which places 
the case in a different category than the cases of other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for a low back disability 
which is evaluated 60 percent, and for an appendectomy scar 
which is evaluated 0 percent.  Solely under the schedular 
basis for a TDIU rating, that is, the percentage requirements 
of 38 C.F.R. § 4.16(a), the veteran is not entitled to a TDIU 
rating.  He has two service-connected disabilities, one of 
which is evaluated as 60 percent disabling, the other 0 
percent disabling.  Under the combined ratings table, he has 
a combined rating of 60 percent (not the required 70 
percent).  38 C.F.R. § 4.25.  Thus, the schedular 
requirements are not met.  The veteran has argued that he 
should be treated as having one service-connected disability 
on the grounds that one of his service-connected disabilities 
is evaluated as noncompensably disabling.  However, there is 
no basis for such under the applicable regulatory provisions.  
38 C.F.R. § 4.16(a).

The Board also finds that this case is not an appropriate one 
for referral to the Director of the VA Compensation and 
Pension Service for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  The service-connected 
appendectomy scar causes no impairment.  There is some 
impairment from the service-connected low back condition, but 
recent and historical records show that the veteran 
exaggerates problems from this disorder.  Past and recent 
allegations of loss of use of the lower extremities, bowel 
and bladder incontinence, and a number of other complaints 
have been found by medical studies to be either unsupported 
or unrelated to the service-connected low back condition.  
The veteran has significant non-service-connected ailments 
such as diabetes and a cervical spine condition and is almost 
80 years old; his non-service-connected conditions and 
advanced years may not be considered in support of his claim 
for a TDIU rating.  38 C.F.R. § 4.19.  The evidence as a 
whole does not suggest that the service-connected low back 
and appendectomy conditions alone prevent gainful employment, 
and thus the Board will not refer the TDIU claim for 
extraschedular consideration.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A TDIU rating is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

